Title: [Diary entry: 19 May 1786]
From: Washington, George
To: 

Friday 19th. Thermometer at 55 in the Morning—65 at Noon and 60 at Night. Wind at No. West in the Morning and indeed through the day—the forepart of which was cool—the Middle and latter part moderate—the whole pleasant. Rid to Muddy hole, Dogue Run, & Neck Plantations; the harrow plow was stopped at the first, by the Rain which fell yesterday

and which had made the grd. too wet, & too heavy to use it in. At the latter, they would have finished drilling the Corn, and planting the Potatoes (the doing of which begun yesterday) but for the Rain which had fallen in the afternoon. It was done however early this morning; and the other spot, in which the Siberian Wht. had been Sowed, was set out; to get it in order for corn. To Dogue run I sent the remains of the Barley about half a peck to be pricked in where missing in the rows (beginning next the wheat) at the distance of eight Inches. Mr. Porter & Doctr. Craik Junr. came down the River in a Ship bd. to France. Landed & dined here & returned to Alexandria in the afternoon.